725 N.W.2d 43 (2006)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
David Leroy GONZALES, Jr., Defendant-Appellant.
Docket No. 130839, COA No. 267316.
Supreme Court of Michigan.
December 28, 2006.
By order of October 18, 2006, this case was remanded to the Muskegon Circuit Court for a factual determination. On order of the Court, the circuit court's findings having been received, the application for leave to appeal the February 7, 2006 order of the Court of Appeals is again considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.